Martin, P. J.,
Suit was instituted to recover damages for an assault upon plaintiff by an employee of defendant.
A statement of claim was filed, to which defendant filed an affidavit of defence raising questions of law. Subsequently, plaintiff filed an amended statement of claim, from which the objectionable features to which exception was taken by the affidavit of defence were removed.
The amended statement of claim charges negligence on the part of defendant in knowingly employing “a brutal, quarrelsome, pugnacious and impolite person likely to assault and strike any person at any time without any provocation whatsoever,” and alleges that, after notice of the disposition of this employee and a request sent by plaintiff to defendant that he should not be permitted to deliver merchandise to plaintiff, defendant persisted in sending him to plaintiff’s place of business, where he violently assaulted plaintiff.
And now, to wit, April 19, 1927, the affidavit of defence raising questions of law is not sustained; defendant is given fifteen days to file a defence to averments of fact in statement of claim.